 In the Matter of AVIOLA RADIO CORPORATION, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, FOR ITSELF AND ON BEHALF ,OFITS DISTRICT LODGE No. 49, PETITIONERCase No. 01-R-.3379.-Decided October 11, 1916Messrs.Irving A. JenningsandRobert A. Clelland,of Phoenix,Ariz., for the Employer.Mr. L. E. Poesnecker,of Los Angeles,Calif., andMessrs. James C.Jones, N. R. Pyatt,andAndy Heil,of Phoenix, Ariz.,for the Peti-tioner.Messrs. James MarshandJohn L. Dutch,of Phoenix,Ariz., for theIntervenor.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Phoenix,Arizona, on July 31, 1946, before William T. Whitsett, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAviola Radio Corporation, an Arizona corporation, is engaged inthe manufacture of radios, photographs, and aluminum window framesand sashes at its Phoenix, Arizona, plant. It uses principally radioparts, wood, and aluminum in the manufacture of its products.Dur-ing the 5-month period ending July 1, 1946, its purchases amountedto approximately $238,500 in value, of which 98 percent consisted ofmaterials shipped to it from States other than the State of Arizona.During the 5-month period endingJuly1, 1946, its manufacture offinished products amounted to approximately $271,600 in value, ofwhich 70 percent was shipped to points outside the State of Arizona.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L.R. B., No. 43.?21 322DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor orga>ization, claiming to represent em-ployees of the Employer.United Electrical, Radio and MachineWorkers of America, herein called the Intervenor, is a labor organi-zation affiliated with the Congress of Industrial Organizations claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner or the Intervenoras the exclusive bargaining representative of employees of the Em-ployer until either labor organization has been certified by the Boardin an appropriate unit.On August 7, 1945, following a consent election conducted underthe auspices of the Board, the Aviola Radio Corporation, a Californiacorporation, executed a contract with the Intervenor covering theemployees at its Glendale, California, plant.The contract providedthat it was to be in effect until January 6, 1946, and it contained anautomatic renewal clause.The California corporation engaged in themanufacture of radar equipment for the armed services. Its war con-tracts were cancelled shortly after the execution of the collective agree-ment because of the cessation of hostilities and its employees werethereafter released, and in December 1945, prior to the anniversarydate of the 1945 contract, it ceased its operations. In January 1946,the Employer corporation was formed as an Arizona corporation. Itacquired, through purchase, the equipment and supplies of the Cali-fornia corporation, which was thereupon dissolved, and purchasedadditional equipment from the Reconstruction Finance Corporation.As previously stated, it principally manufactures radios and phono-graphs at its Phoenix, Arizona, plant, which is more than 350 milesdistant from the Glendale, California, plant.The Intervenor contends that the 1945 contract operates as a barI o this proceeding; the Employer and the Petitioner oppose this con-tention.Although the Intervenor purported to show that the Em-ployer in March 1946 indicated an intention to comply with the 1945contract, the record otherwise discloses that the Employer has con-sistently withheld recognition and that the contract has never beencaiforced at the Phoenix plant.Of paramount importance is the factthat few, if any, of the employees who now work at the Phoenix plantwere formerly employed at the Glendale plant. It is evident that theemployees here involved were not covered by the 1945 contract, norwere they contemplated as future employees at the time the contractwas signed. InMatter of Bethlehem Transportation Corporation,"we stated :161N L R B 1110, 1116. AVIOLA RADIO CORPORATION323Where a new plant and new employees are involved, even wherethere is an existing contract and no dispute as to the unit, theBoard requires the employees not in existence at the time the con-tract was executed to decide the issue as to their representation.In the case under consideration, the reasons for following this ruleare even more decisive.The Employer is a separate and distinct en-tity apart from the corporation which operated the Glendale plant,its products are foreign to those manufactured by that corporation,and its personnel, including its administrative employees, are com-pletely different:We are therefore of the opinion that the 1945 con-tract does not operate as a bar.2A contrary conclusion is not warranted in the circumstances of thiscase merely because the 1945 contract in its introductory paragraphextends to the successors and assigns of the Calif ornia corporation.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Sect ion 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees at the Employer'sPhoenix, Arizona, plant, including material handlers, leaders, andshop timekeepers, but excluding office and clerical employees, engi-neering employees, plant protection employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status-of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the Investigation to ascertain representatives for thepurposes of collective bargaining with Aviola Radio Corporation,Phoenix, Arizona, all election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203J)6, of National Labor Relations Board Rules and Regula-2See alsoMatter of The Pro5perzty Company,Inc,55 N L R B 35Q;Matter of MenashaWooden,Ware Corporation,4S NL R B345 ,Matterof ChaseBrass ctCopper Co , Inc,47 N I,R IS 298 ,Matter of Sardik Food Products Corporation,46 N_ L R B 894vSubsequent to the close of the hearing, the Intervenor withdrew its requestthat plantprotection employees be included in the unit 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by the International Association of Machinists, District LodgeNo. 49,4 or by the United Electrical, Radio and Machine Workers ofAmerica, CIO, for the purposes of collective bargaining, or by neither.4District Lodge No49 appearsto be thereal party in interest